Title: The Committee of Secret Correspondence to Richard Harrison and Adrien le Maitre, 3 June 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Harrison, Richard,Le Maitre, Adrien


Gentlemen
Philada. June 3d. 1776
In Consequence of the Annexed letter of order from the Secret Committee of Congress We desire you to Account with Wm. Bingham Esqr. the bearer hereof for the Amount of the Cargo mentioned therein and either pay him the whole or any part of the Money or do with it what he may desire for the Public Service of this Continent. We are sirs Your humble servants
B FranklinBenja HarrisonRobt MorrisJohn Dickinson
Messrs. Adrien Le Maitre and Richd Harrison
 
Addressed: To / Messrs. Richd Harrison & / Adrien Le Maitre / Merchts / Martinico
Endorsed: Secret Committee of Congress. June 3d. 1776